The petition for rehearing is predicated upon the proposition that the opinion of this Court does not specifically decide the contention that this is an action at law seeking damages for a tort, and that the right of action in such case does not survive the death of the tort-feasor, and that Mrs. Lemmon's testator had died since the institution of the action.
The opinion specifically holds that this is a suit in equity; therefore, it could not be an action at law, and the question of the survival of the right of action could not arise. When this matter came before this Court on appeal from the order of the Circuit Court overruling the demurrer, both sides to the litigation treated the case as one in equity. Indeed, the defendants insisted that it was; and this Court held that it was a suit in equity. The case was tried as one in equity, and our opinion holds that it was such an one. That is the law of this case. That necessarily disposes of the issue made by the petition for rehearing that the action is one at law sounding in damages for a tort which right of action does not survive the death of the tort-feasor.
The petition for rehearing is denied. *Page 321